Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on 08/23/2022 have been fully considered and are made of record.
	a. Claims 1, 6-11 and 16-20 have been amended.
	
Reason for Allowance
3.	Claims 1-20 are allowed. Examiner’s reasons for allowance are following:

	a)	 Applicant amended independent claims 1 and 11 and overcome rejection. Applicant’s arguments filed on 08/23/2022 have been fully considered and are persuasive. Therefore, the rejection sent on Office Action on 05/23/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 11: 
As to claims 1-10 the present invention is direct to a system for determining fluid characteristics, comprising: Independent claim 1 identifies the uniquely distinct features of “responsive to the voltage difference being initially induced for the multi- frequency measurement of the impedance characteristics of the fluid using voltage input and the hydrocarbon concentration in the fluid being lower than a first threshold value, the inducement of the voltage difference is switched from using the voltage input to using current input; and responsive to the voltage difference being initially induced for the multi- frequency measurement of the impedance characteristics of the fluid using the current input and the hydrocarbon concentration in the fluid being higher than a second threshold value, the inducement of the voltage difference is switched from using the current input to using the voltage input”.
As to claims 11-20 the present invention is direct to a method for determining fluid characteristics, the method comprising:   Independent claim 11 identifies the uniquely distinct features of “responsive to the voltage difference being initially induced for the multi-frequency measurement of the impedance characteristics of the fluid using voltage input and the hydrocarbon concentration in the fluid being lower than a first threshold value, the inducement of the voltage difference is switched from using the voltage input to using current input; and responsive to the voltage difference being initially induced for the multi-frequency measurement of the impedance characteristics of the fluid using the current input and the hydrocarbon concentration in the fluid being higher than a second threshold value, the inducement of the voltage difference is switched from using the current input to using the voltage input”.
The closest prior art, Guner et al. (Patent NO. US 11,249,217 B2), Sinha et al. (Pub No. US 2018/0120269 A1) teaches System and Method for Determining Fluid Characteristics, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867 


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867